JOHNSON, Judge.
This appeal purports to be from a judgment of a Circuit Court of Coffee County, Enterprise Division, Alabama.
Tit. 7, Sec. 767, Code of Alabama, 1940, reads in part as follows:
“The register, clerk, or judge of probate, must, on the application of the appellant or his attorney, make and deliver to him in time to be returned to the appellate court, a full and complete transcript of the record and proceedings in the case, together with his certificate that-the appeal was taken, and the time when,- and when returnable, and the citation! and a copy of the appeal bond, if any was given, with his certificate that it iá a complete transcript of all the proceedings in the cause * * * ”
The transcript in this cause fails to meet the requirements of the above section in that the certificate referred to in this section does not bear the signature of the Clerk of the Circuit Court. Without such signature on the certificate, the record before us is without legal efficacy. Davis v. State, 13 Ala.App. 309, 69 So. 338; Garrett v. McPherson, 23 Ala.App. 91, 121 So. 448; James v. State, 42 Ala.App. 665, 177 So.2d 922.
This cause is due to be and the same is hereby dismissed by this court ex mero motu.
Appeal dismissed.